DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph 1 of the Specification claims priority to and the benefit of US Provisional Patent Application No. 62/878, 984 filed on July 26, 2019. However, in Pair Applicant filed claiming priority to US Provisional Patent Application No. 62/878, 984 and US Provisional Patent Application No. 62/821, 365 filed on October 24, 2019.  
Appropriate correction is required.

Claim Rejection 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	As per claims 1, Applicant is claiming for example “a real-time scene understanding system”. However, its indefinite because there is no system or computer 
Claim 1 recites the limitation "input image for the extraction of notable" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
As per claim 1, Applicant is claiming “at least one attention module to attribute to the extracted features a relative contribution or reweighing of each of such notable features such that these features contain global context as well as spatial local information”, however, it is not clear how the features are actually weighed and used in the different stages of the network. Specification Para 11 teaches that the attention weights are shared between encoder and decoder as well as subsequent modules. It is not clear however, how these subsequent modules are designed and how they actually use these weights. Further, the disclosure does not provide detail description on how the attention module actually is implemented. The language of the claim is vague and difficult for one having ordinary skill in the art to understand the invention.  
Dependent claims does not overcome deficiency of the independent claims.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
In claim 1-10, Claim limitation “an object detection module comprising an algorithm…; a semantic segmentation module comprising an algorithm …; an encoder module operable …; one attention module …; and a decoder module…". has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “an object detection module comprising an algorithm…; a semantic segmentation module comprising an algorithm …; an encoder module operable …; one 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that there appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.
If Applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Examiner Note: Applicant in claim 1-10 is claiming different module for example in claim 1, object detection module, semantic module, encoder module, attention module and a decoder module to perform different functionality in an real-time scene understanding system. However, according to the specification and claims, the scene understanding system as defined in Fig. 2 and Para 22-32, teaches different module where specifically in claim 1 and 9 defines the module to be an algorithm which can be software per se. Further, there is no specific definition or example of how Fig. 2 defining the structure implemented or if there is any hardware associated with the structure (Fig. 2 and Para 22-32).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muzammal Naseer Indoor Scene Understanding in 2.5/3D for Autonomous Agents: A Survey Published on Dec 12, 2018 in view of Adam Hierachical Attentive Recurrent Tracking Published on September 5, 2017.
	Regarding Claim 1, Naseer teaches a real-time scene understanding system (Fig. 1 Page 1859 Col 1 Scene understanding) comprising:
	an object detection module comprising an algorithm for localization and classification of objects in an image (Page 1867 Section B. Object Detection Sub Section 1 Prologue and Significance, Object detection deals with recognizing object instances and categories. Usually, an object detection algorithm outputs both the location (defined by a 2/3D bounding box around the visible parts of an object instance) i.e., localization and the class of an object, e.g., sofa, chair i.e., classification as shown in Fig. 1); 
	a semantic segmentation module comprising an algorithm for classification of individual pixels in the image (Fig. 1b Sementic segmentation and also see Page 1869 Section C  Semantic Segmentation Sub Section 1 Prologue and Significance, This task 
	an encoder module (Page 1865 and fig. 6 encoder) operable on an input image for the extraction of notable features in the input image (Page 1864 Sec. C Encoder-decoder architecture, Given an input, an `encoder' module learns a compact
representation of the data i.e., extraction of notable features in the input image); and
	a decoder module (Page 1865 and fig. 6 decoder) for reconstructing the output image using the notable features (Page 1864-1865 Sec. C Encoder-decoder architecture, Given an input, an `encoder' module learns a compact representation of the data which is then used to reconstruct, either the original input or an output of another form (e.g., pixel labels for an image) using a `decoder' (Fig. 6))
	wherein the reconstructed output image and/or information regarding the notable features is made available to the object detection module and to the semantic segmentation module (fig. 9 and Page 1867 Col 2 L2-6, PointNet takes a set of points as input, performs feature transformations for each point, assemble feature across points via max-pooling and output the classification score i.e., reconstructed output image and/or information regarding the notable features is made available to the object detection module and to the semantic segmentation module).
	Naseer teaches from Fig. 9 Hierarchical point feature learning which can be read as attention module for sampling and grouping by creating set abstraction i.e., reweighing of each of such notable features but does not specifically teaches at least one attention module  to these features contain global context as well as spatial local information.

	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Naseer with the method of Adam so as to easily navigate by detecting obstacles and analyzing the terrain (See Naseer Page 1859 Col 2 Introduction L 7-12). 
	Regarding Claim 2, Naseer teaches wherein the relative contribution or weight of each of the notable features is provided by the at least one attention module to the decoder module, to the detection module, and to the semantic segmentation module (Fig. 9 and Page 1867).
	Regarding Claim 3, Naseer teaches wherein the system comprises multiple attention modules to facilitate injection of a global context into local information in a multi view of a scene depicted by an image (Page 1864 B. Recurrent Neural Networks).
Regarding Claim 4, Naseer teaches wherein the at least one attention module is arranged to apply reweighing of different levels of scene information abstraction so as to support detection of complex environments containing objects with different spatial dimensions (Page 1866 Col 2 Para 3).
	Regarding Claim 5, Naseer teaches wherein the at least one attention module attributes the relative contribution of each of the notable features in the input image across a depth dimension.
	Regarding Claim 6, Naseer teaches wherein the encoder module comprises at least one convolution neural network (CNN) to detect, segment and extract notable features regarding both objects as well as pixels in the input image (Page 1866 Col 2 L 6-16).
	Regarding Claim 7, Naseer teaches wherein the object detection module and the semantic segmentation module are operable simultaneously on the same output image from the decoder and/or the notable features provided by the at least one attention module (Fig. 9 and Page 1867 Col 1 Para 2).
	Regarding Claim 8, Naseer teaches wherein the encoder module comprises different convolutional neural networks operative on different speeds and accuracies to enable tailoring performance of the encoder module to actual circumstances during detection (Page 1871 Col 1 Para 3 and also see Page 1878 Col 1 and Fig. 21).
	Regarding Claim 9, Naseer teaches wherein the encoder module comprises a feature extraction algorithm to extract discriminative features from the input image(Page 1864-1865 Sec. C Encoder-decoder architecture Col 1 Para 2).
	Regarding Claim 10, Naseer teaches wherein the feature extraction algorithm of the encoder module provides a hierarchy of features in the input image at different scales and with different spatial resolution(Page 1864 Sec. C Encoder-decoder architecture L1-4).
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Fan et al. Pub. No. US 20210181366 A1 - METHODS OF ANALYZING CEMENT INTEGRITY IN ANNULI OF A MULTIPLE-CASED WELL USING MACHINE LEARNING
	Chen et al. Pub. No. US 20200374534 A1 - AI-ASSISTED PROGRAMMABLE HARDWARE VIDEO CODEC
	Mohan et al. Pub. No. US 20200364876 A1 - METHODS AND APPARATUSES FOR CORNER DETECTION USING NEURAL NETWORK AND CORNER DETECTOR
	Duke et al. Pub. No. US 20200349711 A1 - IMAGE PROCESSING USING A CONVOLUTIONAL NEURAL NETWORK TO TRACK A PLURALITY OF OBJECTS
	Rabinovich et al. Pub. No. US 20190147341 A1 - FULLY CONVOLUTIONAL INTEREST POINT DETECTION AND DESCRIPTION VIA HOMOGRAPHIC ADAPTATION
	Ceccaldi et al. Pub. No. US 20190046068 A1 - PROTOCOL INDEPENDENT IMAGE PROCESSING WITH ADVERSARIAL NETWORKS

	
	CN109190626A - A kind of semantic segmentation method of the multipath Fusion Features based on deep learning
	Attention-based Context Aggregation Network for Monocular Depth Estimation Published on Jan 29, 2019
	FuseNet: Incorporating Depth into Semantic Segmentation via Fusion-Based CNN Architecture Published on 2017
	A conceptual framework of computations in mid-level vision Published on 2014
	Multi-View Deep Learning for Consistent Semantic Mapping with RGB-D Cameras Published on Dec 4, 2017
	LaneNet: Real-Time Lane Detection Networks for Autonomous Driving Published on July 4, 2018
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647